    JS 44 (Rev. 02/19)
                                                                                              CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law except as
    provided b)l local_ rules of_court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of m1tiatmg the CIVIi docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                                            DEFENDANTS
    Richard West and Joseph Bruyette, individually and on behalf of all                                                        Al Gobeille, Martha Maksym, Michael Touchette, Benjamin Watts, in
    others similarly situated                                                                                                  their official capacity, and Centurion of Vermont
        (b)      County of Residence of First Listed Plaintiff                          _C_h_itt_e_n_d_e_n______                 County of Residence of First Listed Defendant                                 _C_h_itt_e_n_d_e_n_____~
                                                     (EXCEPT IN US. PLAINTIFF CASES)                                                                                  (IN US. PLAINTIFF CASES ONLY)
                                                                                                                                 NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                              THE TRACT OF LAND INVOLVED.

        (C)      Attorneys (Firm Name, Address, and Telephone Number)                                                            Attorneys (If Known)

    ACLU Foundation of Vermont, 90 Main Street, Suite 200, Montpelier, VT                                                      Office of the Vermont Attorney General, 109 State Street, Montpelier,
    05602. (802) 223-6304                                                                                                      VT 05609. (802) 828-3171

II. BASIS OF JURISDICTION (Place an "X"inOneBoxOnly)                                                              III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                           (For Diversity Cases Only)                                                         and One Box for Defendant)
0 I         U.S. Government                               ~3     Federal Question                                                                   PTF                    DEF                                               PTF      DEF
                 Plaintiff                                         (US. Government Not a Party)                       Citizen of This State         ~ I                    ~I            Incorporated or Principal Place       O 4     0 4
                                                                                                                                                                                           of Business In This State

0 2         U.S. Government                               0 4    Diversity                                            Citizen of Another State               0 2            0        2   Incorporated and Principal Place           0 5      0 5
               Defendant                                           (Indicate Citizenship ofParties in Item III)                                                                             of Business In Another State

                                                                                                                      Citizen or Subject of a                0 3            0        3   Foreign Nation                             0 6      0 6
                                                                                                                        Forei n Coun
    IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                                          erIC khere for: Nature o fS Ult Cd
                                                                                                                                                                                                •              o e Descrmt10ns.
I                CONTRACT                                                           TORTS                                  FORFEITURE/PENALTY                                       BANKRUPTCY                          OTHER STATUTES               I
    0   110 Insurance                                       PERSONAL INJURY                 PERSONAL INJURY           0 625 Drug Related Seizure                  o 422 Appeal 28 use I 58                        0 375 False Claims Act
    0   120 Marine                                       0 310 Airplane                   0 365 Personal Injury -              of Property 21      use 881        0 423 Withdrawal                                o   376 Qui Tam (31 use
    0   130 Miller Act                                   0 3 I 5 Airplane Product                 Product Liability   0 690 Other                                       28 use 157                                        3729(a))
    0   140 Negotiable Instrument                                Liability                0 36 7 Health Care/                                                                                                     0   400 State Reapportionment
    0   150 Recovery of Overpayment                      0 320 Assault, Libel &                  Pharmaceutical                                                       PROP~- Y RIGHTS •                           0   410 Antitrust
            & Enforcement of Judgment                             Slander                        Personal Injury                                                  0   820 Copyrights                              0   430 Banks and Banking
    0   151 Medicare Act                                 0 330 Federal Employers'                Product Liability                                                0   830 Patent                                  0   450 Commerce
    0   152 Recovery of Defaulted                                 Liability               0 368 Asbestos Personal                                                 0   835 Patent - Abbreviated                    0   460 Deportation
            Student Loans                                0 340 Marine                             Injury Product                                                          New Drug Application                    0   470 Racketeer Influenced and
            (Excludes Veterans)                          0 34 5 Marine Product                    Liability                                                       0   840 Trademark                                       Corrupt Organizations
    0   153 Recovery of Overpayment                              Liability                 PERSONAL PROPERTY                         ... .t.K••R                       'lllol'.H.   ·••,SE   ·•i ...    IV        0   480 Consumer Credit
            of Veteran's Benefits                        0 350 Motor Vehicle              0 370 Other Fraud           0 710 Fair Labor Standards                  0    861 HIA(l395fl)                            0   485 Telephone Consumer
    0   160 Stockholders' Suits-                         0 355 Motor Vehicle              0 3 71 Truth in Lending              Act                                0    862 Black Lung (923)                               Protection Act
    0   190 Other Contract                                       Product Liability        0 380 Other Personal         0 720 Labor/Management                     0    863 DIWC/DIWW (405(g))                     0   490 Cable/Sat TV
    0   195 Contrltc(~oduct·Liability                    0 360 Other Personal                    Property Damage                 Relations                        0    864 SSID Title XVI                         0   850 Securities/Commodities/
    0   196 Franchise          ..                                Injury                   0 385 Property Damage        0   740 Railway Labor Act                  0    865 RSI (405(g))                                   Exchange
                                 ,. C   •   ~•           0 362 Personal Injury •                 Product Liability     0   75 I Family and Medical                                                                0   890 Other Statutory Actions
                                                                 Medical Malpractice                                             Leave Act                                                                        0   891 Agricultural Acts
I         REA.L PROPERTY                                      CMLRIGHTS                    PRISONER PETIDONS           0   790 Other Labor Litigation                   FEDERAL TAX SUITS                         0   893 Environmental Matters
                                                          '
                                                         0 440 Other Civil Rights                                      0   791 Employee Retirement                0 870 Taxes (U.S. Plaintiff                     0   895 Freedom of Information
    0 210 Land Condemnation                                                                 Habeas Corpus:
    0 220 Foreclosure                                    0 441 Voting                     0 463 Alien Detainee                  Income Security Act                                 or Defendant)                          Act
    0 230 RenfLease & Ejectment                          0 442 Employment                 0 510 Motions to Vacate                                                 0 871 IRS~ThirdParty                            0   896 Arbitration
    0 240 Torts to L·and                                 0 443 Housing/                          Sentence                                                                           26 USC 7609                   0   899 Administrative Procedure
    O 245 Tort Product Liability                                 Accommodations           0 5 30 General                                                                                                                  Act/Review or Appeal of
    0 290 AJI Other Real Property                        0 445 Amer. w/Disabilities •     0 535 Death Penalty                  IMMIGRATION                                                                                Agency Decision
                                                                 Employment                 Other:                     0 462 Naturalization Application                                                           0   950 Constitutionality of
                                                         0 446 Amer. w/Disabilities -     0 540 Mandamus & Other       0 465 Other Immigration                                                                            State Statutes
        .                                                        Other                    0 550 Civil Rights                   Actions
            ~·           .   "
                                                         0 448 Education                  ~ 555 Prison Condition
                                                                                          0 560 Civil Detainee -
                                                                                                 Conditions of
                                                                                                 Confinement

    V. ORIGIN (Place an                            "X" in One Box Only)
    ~ I Original                                 O 2 Removed from            0      3    Remanded from            0 4 Reinstated or         O 5 Transferred from                         O 6 Multidistrict                  O 8 Multidistrict
        Proceeding                                   State Court                         Appellate Court               Reopened                      Another District                                  Litigation -              Litigation -
                                                                                                                                                     (specijj;)                                        Transfer                  Direct File
                                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                                Eighth and Fourteenth Amendments to the U.S. Constitution via 42 U.S.C. 1983; Americans with Disabilities Act
    VI. CAUSE OF ACTION                                      Brief description of cause:
                                                                The Defendants systematically deny inmates the cure of chronic Hepatitis C without medical justification.
    VII. REQUESTED IN     ~ CHECK IF THIS IS A CLASS ACTION                                             DEMAND$                        CHECK YES only if demanded in complaint:
         COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                  JURY DEMAND:         0 Yes      )l!iNo
    VIII. RELATED CASE(S)
                           (See instrucllons):
          IF ANY                               JUDGE                                                                                                                   DOCKET NUMBER
                                                                                            SIGNATURE OF ATTORNEY OF R E C ~ ~




        RECEIPT


                             ,,i
                     #L.\\tbJ,.@                      AMOUNT                                    APPL YING IFP                                      JUDGE                                               MAG.JUDGE
